   Case 2:18-cv-00747-EJF Document 5 Filed 12/26/18 PageID.12 Page 1 of 1




Brian S. King, #4610
Nediha Hadzikadunic
BRIAN S. KING PC
336 South 300 East, Suite 200
Salt Lake City, UT 84111
Telephone: (801) 532-1739
Facsimile: (801) 532-1936
brian@briansking.com
nediha@briansking.com

Attorneys for Plaintiff

                             UNITED STATES DISTRICT COURT
                          DISTRICT OF UTAH - CENTRAL DIVISION


 DAVID MORSE,
                                                       NOTICE OF DISMISSAL WITHOUT
        Plaintiff,                                              PREJUDICE

  vs.                                                       Civil No. 2:18-cv-00747 EJF

 RELIANCE STANDARD LIFE
 INSURANCE COMPANY, the LAYTON
 CONSTRUCTION COMPANY, INC.
 SHORT TERM DISABILITY PLAN, and the
 LAYTON CONSTRUCTION COMPANY,
 INC. LONG TERM DISABILITY PLAN,

        Defendants.



         Plaintiff, through his undersigned counsel, and pursuant to F.R.Civ.P. 41(a)(1)(A)(i),

hereby gives notice of dismissal of this matter, without prejudice.

Dated this 26th day of December, 2018.

                                              /s/ Brian S. King
                                              Attorney for Plaintiff
